Case 4:17-Cr-00156 Document 129 Filed in TXSD on 10/11/18 Page 1 of 2

AFF|DAV|T OF FACT

UN|TED STATES D|STR|CT COURT

FOR THE SCUTHERN DlSTRlCT OF TEXAS
HOUSTON D|VIS|ON

Re: Criminal No. 417-CR-156

|, Rahsaan |\/lalik Bey A l\/loorish National in Propia Persona and in'full life' acknowledging my
unalienable birthrights and the customs and traditions of my foremothers and forefathers the aboriginal

and indigenous peoples of the land here at Amexem. Comes now on behalf of the Ex Relatione
KENNETH COLElVlAN.

l respectfully demand the dismissal of this case on the following grounds of subject matter jurisdiction.

There is no injured party.

”with no injured party, a complaint is invalid on it's face.
”Gibson v. Boyle, 139Ari2512

| am a flesh and blood human being, a member of the human race, The l\/loorish Nation (AA222141)
ad the international Community. l am not a 14th amendment or 15th amendment fictitious person,
corporate person or legal fiction, neither am l colored, black or any other 'nom de guere'.

NOR am l to be considered to be Lost at sea, A stateless person or lncompetent.

As l stated above lam a natural flesh and blood human being, ln proper person.

The UN|TED STATES OF Ai\/lER|CA is a corporation and can not appear for testimony or be cross
examined Furthermore a corporation cannot be an injured party.

”For a crime to exist there must be an injured party. There can be no sanction or penalty imposed on
one because of this constitutional right.”
Sherer v. Cullen 481 F. 945:

Clearly, there is no injured party in this matter.

”As a general principal, standing to invoke the judicial process an actual justiciable controversy as to
which the complainant has a real interest in the ultimate adjudication because he or she has either
suffered or is about to suffer an injury.”

People v. Superior Court, 126 Cal Rptr. 2d 793

Based on the Supreme Law of the Land, the referenced 'stare decisis' case law and the aforemetioned
indisputable facts, with all due respect, a dismissal of this case is warranted and demanded

Case 4:17-Cr-00156 Document 129 Filed in TXSD on 10/11/18 Page 2 of 2

i am,£c£gw~i\ //(/:t[;/(/¢€Péj/

Rahsaan l\/lalil< Bey Authorized Rej')resent` tive
Natural Person. ln Propria Persona

Ex Relatione KENNETH COLEl\/IAN

All Rights Reserved: U.C.C 1-207/1-308 U.C.C 1-103

c/o JOE CORLEY UN|T
500 Hilbig Road
Conroe, Texas [77301]

